Citation Nr: 0309671	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for left inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued a noncompensable 
evaluation for left inguinal hernia.

The veteran testified before a Decision Review Officer at the 
RO in September 2001.  A transcript of this hearing has been 
associated with the claims file.


FINDING OF FACT

Left inguinal hernia is postoperative recurrent, readily 
reducible and well-supported by truss or belt.


CONCLUSION OF LAW

Left inguinal hernia is 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an April 2001 VCAA letter, under a heading entitled "What 
Information or Evidence Do We Still Need From You," the RO 
stated that it did not need any additional information from 
the veteran at that time, unless he had recently received 
treatment for his service-connected condition.  The RO added 
that if the veteran had received treatment in addition to the 
information already presented to the RO, he should fill out 
the enclosed VA Form 21-4142 and the RO would request those 
records for him.  Under a heading entitled "When and Where 
Do You Send The Information Or Evidence," the RO indicated 
that the veteran should send the information describing 
additional evidence or the evidence itself to the address at 
the top of the letter within 60 days, with the veteran's full 
name and VA file number on the evidence.  The RO indicated 
that if it did not receive the information or evidence within 
that time, it would decide the claim based only on the 
evidence it had received, plus any VA examinations or medical 
opinions.  The RO added that if the information or evidence 
was received within one year from the date of the letter, and 
the RO decided that the veteran was entitled to VA benefits, 
VA might be able to pay him from the date it received his 
claim.  The RO also indicated that if the evidence was not 
received within one year from the date of the letter, and the 
RO decided that he was entitled to benefits, the veteran 
would only get paid from the date the evidence was received.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the April 2001 VCAA letter, under a heading 
entitled "VA's Duty To Assist You in Obtaining Evidence For 
Your Claim," the RO stated that it would try to help the 
veteran get the evidence necessary to support his claim, 
including medical records, employment records, or records 
from other Federal agencies.  The RO stated that the veteran 
must give it enough information about those records so that 
it could request them from the appropriate person or agency.  
The RO stressed that it was still his responsibility to make 
sure that the records were received by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records.  The veteran has 
submitted additional records.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

The service medical records indicate that the veteran 
underwent a left indirect inguinal hernioplasty in June 1956.  
His postoperative course was uneventful and he was discharged 
to duty several weeks after the surgery.

In a December 2000 VA outpatient treatment report, the 
veteran presented for evaluation of left groin pain.  He 
reported that the pain had worsened post prostatectomy, but 
he was not sure whether it had been present before the 
prostatectomy.  He reported that the pain was worse during 
physical exertion such as hiking.  He denied any palpable 
bulge or protrusion.  Physical examination of the groin 
during Valsalva revealed no evidence of any pelvic floor 
defect, no hernia was palpated, and there was tenderness at 
the base of the penis which the examiner noted was well away 
from the inguinal ring.  The examiner noted that the veteran 
requested some form of support for the left groin to 
alleviate the pain, so he placed a request for a truss to add 
some support.  The examiner also noted that he did not feel 
any hernia defect, and thus did not recommend hernia repair.

In a January 2001 statement, the veteran asserted that his 
condition had "worsened considerably" since his last 
evaluation.

In a May 2001 VA examination report, the veteran reported 
that he had been using a truss on and off since his left 
inguinal herniorrhaphy was performed in May 1956, and that 
over the past few years he had started having increasing pain 
in the left inguinal region, more so with straining of the 
bowels and when straining to perform any activity.  
Examination showed no inguinal hernia present on either the 
right or the left inguinal regions.  There was possible 
tenderness to the left inguinal region but no definitive 
defect was palpable.  There was some hyperesthesia noted on 
palpation.  There was a mild defect palpable to the right 
spermatic cord region, which was nontender.  Testicles were 
both descended and nontender.  There was no ventral hernia 
appreciated, and no diathesis recti palpable.  The abdominal 
wall muscles showed some reduced muscle tone as noted in the 
indirect region of the right spermatic cord.  The examiner 
entered a diagnosis of status post left inguinal 
herniorrhaphy with hyperesthesia.  The examiner noted that 
there was pain to palpation to the left inguinal region with 
hyperesthesias but no palpable defect.

In a June 2001 statement, the veteran asserted that he should 
be entitled to a compensable evaluation for his left inguinal 
hernia because he has to use the support of a truss.

In a September 2001 hearing before a Decision Review Officer, 
the veteran stated that he was currently being treated for a 
hernia, prostate problems, and a hip replacement.  He stated 
that his hernia started giving him more problems about 2 
years prior, and that he was finally issued a truss to wear.  
He stated that this was in direct relationship with his 
hernia, to alleviate the pain in the area.  He stated that he 
had been wearing the truss for 6 months, when he goes out, 
but that he does not wear it at home, unless he is doing yard 
work.  He stated that when he does not wear the truss, he has 
pain walking up a hill, and that the pain started 2 years 
prior, and has become progressively worse.  He stated that he 
takes Etodolac for the pain.  He reported that the doctors at 
the VA hospital where he receives treatment had told him to 
continue wearing the truss, and that if the hernia got worse, 
they would operate.  He indicated that he has residual pain 
from the previous hernia and surgery, which required him to 
wear a truss.

In a January 2002 VA progress note, the physician noted the 
following:

Severe venous stasis with stasis ulcer. ... 
Also something to do with truss..has some 
pain in the right groin in the area of a 
hernia repair he had in the Navy.  Some 
irritation and pain in the area of 
previous symptoms may have to do with 
scar tissue or tendonitis or strain.  
Would recommend he have symptoms opinion 
if it persists and he is interested in 
getting some percentage associated with 
the pain in his groin.

In a March 2002 VA progress note, the same physician 
corrected his prior progress note, stating that the hernia 
repair was done on the left side and not on the right.

In a July 2002 VA progress note, the examiner noted that the 
veteran was seen for left inguinal pain.  He noted that the 
veteran had had hernia repair 45 years prior, but had 
redeveloped left groin discomfort upon walking up hills or 
straining over the past 2 years.  The examiner noted that the 
discomfort is relieved when the veteran wears a truss, but 
since his prostate surgery, he has found wearing the truss 
and a urine pad (due to incontinence) "unwielding."  Upon 
physical examination, it was noted that there was a possible 
small hernia in the left inguinal region, though it was 
difficult to palpate due to the presence of scar tissue.  The 
groin was not exquisitely tender.  The examiner noted that 
the possibility of a repair, either laparoscopic or open, of 
the patient's recurrent hernia, was discussed.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  

A 60 percent evaluation for an inguinal hernia is warranted 
if the hernia is large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is warranted if the hernia is small, postoperative 
recurrent, or unoperated irremediable, not well-supported by 
truss, or not readily reducible.  A 10 percent evaluation is 
warranted if the hernia is postoperative recurrent, readily 
reducible, and well-supported by truss or belt.  A 
noncompensable evaluation is warranted if the hernia is not 
operated, but remediable, or if the hernia is small, 
reducible, or without true hernia protrusion.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




IV.  Analysis

The Board finds that the evidence supports a grant of a 10 
percent evaluation for left inguinal hernia.

A 10 percent evaluation is warranted if the hernia is 
postoperative recurrent, readily reducible, and well-
supported by truss or belt.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2002).  The evidence tends to establish 
that the veteran has a small, postoperative recurrent hernia.  
The Board is aware that there is positive and negative 
evidence regarding the existence of a recurrent hernia.  In 
the December 2000 VA outpatient treatment report, the 
examiner noted that no hernia was palpated, and that he did 
not feel any hernia defect.  In the May 2001 VA examination 
report, it was noted that there was no inguinal hernia 
present on either the right or left inguinal regions.  In the 
July 2002 VA progress note, the examiner noted that there was 
a possible small recurrent hernia in the left inguinal 
region, though it was difficult to palpate due to the 
presence of scar tissue.  The Board finds the July 2002 VA 
progress note more probative.  Also in that progress note, 
the veteran reported that discomfort was relieved when he 
wore a truss, although wearing it was unwieldy after his 
prostate surgery.  Thus the Board also finds that the hernia 
is well-supported by truss.  Based on these findings, a 10 
percent evaluation is warranted.

For a 30 percent evaluation, the criteria are a small hernia, 
postoperative recurrent, or unoperated irremediable, not 
well-supported by truss, or not readily reducible.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338.  As noted above, the 
evidence tends to establish that there is a small, 
postoperative recurrent hernia.  However, the veteran has 
stated that a truss relieves any discomfort, and the Board 
has found that the hernia is well-supported by truss.  The 
"readily reducible" criterion does not assist the claim.  
The examiner in the July 2002 VA progress note stated that 
there was a possible hernia but it was difficult to palpate 
due to scar tissue.  This tends to indicate that the hernia 
is not protruding, since it was difficult to feel, and 
therefore reducibility is not at issue.  Therefore, based on 
these findings, a 30 percent evaluation is not warranted.

The Board acknowledges that the veteran has asserted that his 
left inguinal hernia has worsened, and that he should receive 
a compensable rating because he has to wear a truss.  The 
Board notes that it has granted a 10 percent evaluation.  The 
Board has explained above why a higher evaluation is not 
warranted.  The veteran has not offered any further reasons 
as to why he should obtain a higher rating.  Based on the 
medical reports and the veteran's testimony, the Board 
concludes that the evidence supports no more than a 10 
percent evaluation for left inguinal hernia.  

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Under Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  See VAOPGCPREC. 6-96 
(1996).


ORDER

A 10 percent evaluation for left inguinal hernia is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

